Gamez v Kew Gardens Hills, LLC (2021 NY Slip Op 03113)





Gamez v Kew Gardens Hills, LLC


2021 NY Slip Op 03113


Decided on May 13, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 13, 2021

Before: Webber, J.P., Kern, Scarpulla, Mendez, JJ. 


Index No. 159038/16E Appeal No. 13331 Case No. 2019-04033 

[*1]Jose Gamez, Plaintiff-Respondent,
vKew Gardens Hills, LLC, et al., Defendants-Appellants.
Kew Gardens Hills, LLC, et al., Third-Party Plaintiffs-Respondents-Appellants,
vAlpine Construction & Renovation Corp., Third-Party Defendant-Appellant-Respondent.



An appeal and cross-appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Robert R. Reed, J.), entered on or about September 5, 2019,
And said appeal and cross-appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 12, 2021,
It is unanimously ordered that said appeal and cross-appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: May 13, 2021